DETAILED ACTION
Claim Objections
Claims 1, 2, 4, 7, 11, 12, 14, and 17 are objected to because of the following informalities:  

Claim 1, line 13, it is the Examiner’s position that “walled enclosure” should be written as - - lensed enclosure - - which is properly introduced in line 5. This correction serves to correct what appears to be a typographical error and would avoid a potential antecedent basis issue. 
Claim 2, line 1, it is the Examiner’s position that “walled enclosure” should be written as - - lensed enclosure - -.
Claim 4, line 1, it is the Examiner’s position that “walled enclosure’s” should be written as - - lensed enclosure’s - -.
Claim 7, line 2, it is the Examiner’s position that “walled enclosure” should be written as - - lensed enclosure - -.
Claim 11, line 1, “an lensed enclosure” should be written - - a lensed enclosure - -.
Claim 11, line 14, it is the Examiner’s position that “walled enclosure” should be written as - - lensed enclosure - - which is properly introduced in line 5. This correction serves to correct what appears to be a typographical error and would avoid a potential antecedent basis issue. 
Claim 12, line 1, it is the Examiner’s position that “walled enclosure” should be written as - - lensed enclosure - -.
Claim 14, line 1, it is the Examiner’s position that “walled enclosure” should be written as - - lensed enclosure’s - -.
Claim 17, line 2, it is the Examiner’s position that “walled enclosure” should be written as - - lensed enclosure - -.

Appropriate correction is required.


Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections for claims 1, 2, 4, 7, 11, 12, 14, and 17 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875